Citation Nr: 0007823	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-20 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

REMAND

The veteran served on active duty from November 1980 to May 
1983.  This case came before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

A November 1997 rating decision granted service connection 
for bilateral varicose veins and assigned a noncompensable 
evaluation effective December 20, 1996.  The veteran was 
notified of this action in February 1998.  The veteran's 
notice of disagreement with the noncompensable evaluation was 
received by VA in March 1998, and a statement of the case was 
issued later in March 1998.  In a cover letter sent with the 
statement of the case, the veteran was informed of the 
requirement that he submit a substantive appeal if he desired 
appellate review with respect to this issue.  Thereafter, no 
written communication was received from the veteran on this 
issue, and the issue was not addressed in the statements 
submitted by the veteran's representative.  Therefore, the 
Board has concluded that the veteran is not currently seeking 
appellate review with respect to this issue.

According to VA progress notes dated in February 1998, the 
veteran said that he had been receiving Social Security 
Administration (SSA) disability benefits for the previous two 
years but was no longer eligible because of a new law.  The 
veteran testified at his personal hearing at the RO in March 
1998 that he had applied for SSA disability benefits in 
December 1997 but had not received a decision on his claim.  
Consequently, it is unclear whether the veteran is receiving 
Social Security Administration disability benefits or has 
received them in the past due to his service-connected back 
disability. 

The Board also notes that the most recent VA orthopedic 
examination of the veteran's back was in October 1998.  It 
was the examiner's impression that the veteran had mild 
degenerative joint disease of the spine and that the 
veteran's low back pain was mechanical.  The examiner did not 
diagnose lumbosacral strain and did not address the etiology 
of the degenerative joint disease or mechanical low back 
pain.  In addition, the examiner failed to assess the 
functional impairment of the low back during flare-ups and 
repeated use.  

Based on the above, the Board finds that additional 
development is required prior to final determination of this 
case.  Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
have treated or evaluated his low back 
since October 1998.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.

2.  The RO should contact the Division of 
Benefit Services, Office of Disability 
Operations, Social Security 
Administration, Baltimore, Maryland 
21241, and request copies of the 
veteran's determination of disability and 
all evidence upon which the award was 
based, all of which should also be added 
to the veteran's claims file.

3.  Then, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected lumbosacral 
strain, and the nature, extent and 
etiology of any other low back disorders 
present.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be performed.  
In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  The 
physician should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physician should so state.  

With respect to each currently non 
service-connected low back disorder found 
to be present, to include any mechanical 
low back pain and degenerative joint 
disease, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
etiologically related to service or the 
service-connected lumbosacral strain, to 
include whether it was chronically 
worsened by the service-connected 
lumbosacral strain.  In addition, the 
examiner should indicate whether the 
diagnosis represents a progression in the 
previously diagnosed lumbosacral strain, 
an error in the prior diagnosis of 
lumbosacral strain, or a disease entity 
independent of the lumbosacral strain.

To the extent possible the examiner 
should distinguish the manifestations of 
the service-connected disability from 
those of any other low back disorders 
present.  The examiner should also 
provide an opinion concerning the impact 
of the service-connected disability on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

The claims file must be made available to 
and reviewed by the examiner.

4.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development and should readjudicate the 
issue on appeal, which should include 
consideration of all relevant diagnostic 
codes and the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991) and 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.40, and 4.45 
(1999). 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




